Case 2:17-cr-00495-DRH-SIL Document 28 Filed 09/23/20 Page 1 of 1 PagelD #: 75

LARUSSO, CONWAY & BARTLING, LLP
ATTORNEYS AT LAW
300 OLD COUNTRY ROAD, SUITE 341
MINEOLA, NEW YORK 11501
Telephone No. (516) 248-3520
Facsimile No. (516) 248-3522

September 23, 2020

Electronically Filed
The Honorable Denis R. Hurley

Senior United States District Judge
Eastern District of New York
United States Courthouse

100 Federal Plaza

Central Islip, N.Y. 11722

Re: United States v. Daniel Mullan
Criminal Docket No. 17-0495 (DRIT)

 

Dear Judge Hurley:
Currently, my client Daniel Mullan’s status conference is scheduled for October 6, 2020
at 10:00 am. Due to a conflict in my schedule, I am respectfully requesting the teleconference be

rescheduled to 12:00 pm the same day.

I have been in contact with Assistant United States Attorney Michael Maffei who has
consented to our request.

Thank you very much for your consideration of our application.

Respectfully submitted,

A, L. Bartling

 

cc: Michael Maffei
Assistant U.S. Attorney
(via ECF)
